Citation Nr: 1450287	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  13-05 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial schedular rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to August 25, 2011, and in excess of 50 percent thereafter.

2.  Entitlement to an extraschedular rating for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.    

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Following the Veteran's disagreement with an earlier effective date for service connection of PTSD, a statement of the case (SOC) was issued in November 2013.  In statements received since the issuance of that SOC, neither the Veteran nor his representative has mentioned the effective date issue; however, the appeal period has not yet lapsed.  The issue of entitlement to an earlier effective date has been raised by the record, but is not yet ready for adjudication by the Board.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, as needed.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

The RO must undertake any development and/or notification action deemed warranted by the VCAA, to include notification regarding how disability ratings and effective dates are assigned.

The Veteran is seeking entitlement to a higher disability rating for his service-connected PTSD.  The most recent VA examination for the Veteran's PTSD was in August 2011, over three years ago.  Since that time, in his January 2013 notice of disagreement, the Veteran's representative suggested that the Veteran's PTSD had increased in severity.

As the impact of the Veteran's service-connected PTSD on his occupational functioning is relevant to a determination of the appropriate schedular and extraschedular rating warranted for PTSD and to the issue of entitlement to a TDIU, the Board finds that all three issues must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify as it pertains to the Veteran's claim for an increased rating for PTSD.

2.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU and ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability

3.  Arrange for the Veteran to undergo a VA mental disorders examination to evaluate his PTSD, by an appropriate professional. 

The contents of the Veteran's entire claim file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report must reflect consideration of the Veteran's documented medical history and lay assertions. 

All appropriate tests and studies must be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria must be reported in detail.  The examiner must identify and completely describe all current symptomatology, and describe the impact of such on the Veteran's occupational and social functioning. 

All examination findings, along with a clearly-stated rationale for the conclusions reached, must be provided.

4.  Finally, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

